Stephens, J.
1. The evidence is sufficient to authorize the inference that the plaintiff, who was a passenger on a bus operated by the defendant, sustained a severe shock to his nervous system, a severe strain upon *571Ms heart which caused him to become ill and rendered it necessary for Mm to be assisted to a hotel after he left the bus, and that his physical condition was permanently impaired and his capacity to work diminished, as a result of the driver of the bus operating it recklessly and while in a drunken condition and in such a manner as caused the plaintiff to fear that the bus would be wrecked; that the driver cursed the plaintiff after the plaintiff had remonstrated with him for his reckless driving; and that the injuries complained of occurred in the county in which the suit was brought.
Decided June 19, 1936.
II. II. Anderson, for plaintiff in error.
Farlcas & Burt, O. N. King, contra.
2. The verdict for the plaintiff in the amount of $2000 was authorized, and is not as a matter of law excessive. Tennessee Coach Co. v. Snelling, 51 Ga. App. 432 (180 S. E. 741).
3. It not appearing that the case was brought to this court for delay only, the motion to assess’ damages for delay is denied.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.